Name: COMMISSION REGULATION (EC) No 849/96 of 8 May 1996 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  trade;  processed agricultural produce
 Date Published: nan

 No L 115/8 | EN I Official Journal of the European Communities 9 . 5. 96 COMMISSION REGULATION (EC) No 849/96 of 8 May 1996 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 756/96 (3); Whereas it follows from the application of the detailed rules contained in Regulation (EC) No 756/96 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION: Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state , as fixed in the Annex to Regulation (EC) No 756/96 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. Article 2 This Regulation shall enter into force on 10 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968 , p. 13. (2) OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 103, 26. 4. 1996, p. 13 . 9 . 5 . 96 EN Official Journal of the European Communities No L 115/9 ANNEX to the Commission Regulation of 8 May 1996 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amountof refund (") 0406 90 23 900 037 039  046 57,50 052 57,50 400 42,00 404  600 57,50 ... 82,00 0406 90 63 100 037 63,50 039 63,50 046 115,00 052 115,00 400 164,00 404 123,50 600 115,00 ». » 164,00 0406 90 63 900 037 50,50 039 50,50 046 83,00 052 83,00 400 108,00 404 57,50 600 83,00 I ¢ » » 118,50 (') The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). For destinations other than those indicated for each 'product code ', the amount of the refund applying is indicated by ***. Where no destination f + ^ is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.